Title: To George Washington from Richard Peters, 28 July 1778
From: Peters, Richard
To: Washington, George


          
            Sir
            War Office [Philadelphia] July 28th 1778
          
          Col. Nicola complains that altho’ his Corps might be exceedingly useful in Garrison
            were he enabled by its Numbers to turn out sufficient Guards yet from the great
            Inattention of the Officers commanding Regiments or Corps in Camp who repeatedly give
            Discharges from the Service to Men very capable of Duty in the Invalid Regiment his
            Number is now very small. I am therefore to request your Excellency will be pleased to
            remind the Officers under your Command of the Regulations on which Col. Nicola’s Corps
            is established & to direct them to assist in
            encreasing its Numbers not only by not discharging Men fit for Garrison Duty but by
            taking proper Measures to have them conveyed to Philada there to join the invalid
              Regiment. Officers at Hospitals should be
            particularly attentive to this Matter. I have the Honour to be with great Respect Your
            very obedt Servt
          
            Richard Peters
          
          
            If Col. Nicola’s Regiment was full there would be no Necessity of detaining Troops in
              this Town for Garrison Duty who are capable of doing Service in the Field.
          
        